          Case 3:18-cv-00106-BAJ-SDJ      Document 66    04/30/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


  SUZANNE GARRICK FICKLIN BABIN                                            CIVIL ACTION

  VERSUS

  DOLLAR GENERAL                                                  NO: 18-00106-BAJ-SDJ

                               RULING AND ORDER

         Before the Court is the Motion for Summary Judgment filed by DG

Louisiana, LLC (Doc. 57). The motion is unopposed. For the following reasons, the

Motion (Doc. 57) is GRANTED.

   I.       FACTUAL BACKGROUND

         Plaintiff alleges that on July 30, 2017, she was shopping at a Dollar General

store in Livingston, Louisiana when she slipped on water on the floor and fell, causing

injury. (Doc. 1-1 at 2). Plaintiff alleges negligence on the part of DG Louisiana, LLC

for failure to take any and all actions necessary to prevent injury. Id.

   II.      LEGAL STANDARD

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In determining whether the movant is entitled

to summary judgment, the court views the facts in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant’s favor. Coleman

v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).

         After a proper motion for summary judgment is made, the nonmovant “must

                                           1
          Case 3:18-cv-00106-BAJ-SDJ      Document 66     04/30/20 Page 2 of 4



set forth specific facts showing there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986) (internal citations omitted). At that moment,

the court does not evaluate the credibility of witnesses, weigh the evidence, or resolve

factual disputes. Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir.

1991), cert. denied, 502 U.S. 1059 (1992). However, if “the evidence in the record is

such that a reasonable jury, drawing all inferences in favor of the non-moving party,

could arrive at a verdict in that party’s favor,” the motion for summary judgment

must be denied. Id.

      The nonmovant’s burden is not satisfied by some metaphysical doubt as to the

material facts, or by conclusory allegations, unsubstantiated assertions, or a mere

scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(internal quotations omitted). Summary judgment is appropriate if the nonmovant

“fails to make a showing sufficient to establish the existence of an element essential

to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

   III.    DISCUSSION

      The Louisiana Merchant Liability Act governs DG Louisiana, LLC’s liability

for Plaintiff’s slip and fall. La. R.S. 9:2800.6. To recover against DG Louisiana, LLC

under the Louisiana Merchant Liability Act, Plaintiff must prove the elements of an

ordinary negligence claim and that (1) the condition existing on DG Louisiana, LLC’s

premises presented an unreasonable risk of harm to her and that the risk of harm

was reasonably foreseeable; (2) DG Louisiana, LLC either created or had actual or

constructive notice of the condition; and (3) DG Louisiana, LLC failed to exercise



                                           2
        Case 3:18-cv-00106-BAJ-SDJ       Document 66     04/30/20 Page 3 of 4



reasonable care. La. R.S. 9:2800.6(B).

      First, DG Louisiana, LLC argues that Plaintiff cannot prove the existence of

the condition alleged in the Complaint that presented an unreasonable risk of harm

to her, namely, the water on the floor.        In support of its motion for summary

judgment, DG Louisiana, LLC filed a statement of undisputed material facts, in

which it alleges that it served Requests for Admission on Plaintiff’s counsel, including

an admission that the incident was not caused by any water or substance on the floor

of the Dollar General store. (Doc. 57-1 at 7). The Requests for Admission went

unanswered and are therefore considered admitted under Federal Rule of Civil

Procedure 36. (Doc. 57-2 at 1-2). DG Louisiana, LLC further alleges that Plaintiff

testified at her deposition that she did not slip on water. (Id. at 3). An examination

of Plaintiff’s deposition testimony reveals that she testified not that she did not slip

on water, but rather that she did not know whether she slipped on water or tripped

over a protruding box or boxes containing beverages. (Doc. 57-4 at 144). In any event,

considering the summary judgment evidence, and the fact that the motion for

summary judgment is unopposed, the Court finds that Plaintiff cannot prove that

there was water on the floor of the Dollar General store that posed an unreasonable

risk of harm to her.

      The Court also notes that insofar as Plaintiff could argue that a protruding box

or boxes containing beverages constituted the condition that presented an

unreasonable risk of harm to her, that argument would be denied. “A plaintiff may

not amend [its] complaint through arguments in [its] brief in opposition to a motion



                                           3
          Case 3:18-cv-00106-BAJ-SDJ     Document 66    04/30/20 Page 4 of 4



for summary judgment.” Hays v. Gen. Elec. Co., 151 F. Supp. 2d 1001, 1006 (N.D. Ill.

2001) (quoting Insolia v. Philip Morris, Inc., 216 F.3d 596, 606 (7th Cir. 2000)). “A

change of theories at the summary judgment stage is not allowed because, ordinarily,

discovery has been completed, and an eleventh hour change of theory would waste

judicial resources and the resources of the parties.” Id. In the case before the Court,

Plaintiff has neither amended the Complaint, which alleges that she slipped on water

on the floor of the Dollar General store, nor responded to the motion for summary

judgment. Thus, summary judgment is appropriate.

   IV.      CONCLUSION

         Accordingly,

         IT IS ORDERED that DG Louisiana, LLC’s Motion for Summary

Judgment (Doc. 57) is GRANTED.



                                Baton Rouge, Louisiana, this 30th day of April, 2020



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          4
